Citation Nr: 1748928	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the right hand.


REPRESENTATION

Veteran represented by:	Mallory D. Ball, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the RO granted an increased 50 percent disability evaluation, effective December 14, 2009 for the bilateral hearing loss disability.

The Board notes that since the increase from 10 to 50 percent did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 50 percent for a bilateral hearing disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in his July 2011 substantive appeal, the Veteran requested a Board Central Office (CO) hearing.  Accordingly, a Board hearing was scheduled for May 10, 2016.  However, in multiple correspondences, the Veteran requested that this hearing be postponed.  

In an April 2016 correspondence, a Veterans Law Judge determined that the Veteran had provided a timely request for a new hearing date.  As such, the Veteran was rescheduled for a Board hearing with a new date of May 1, 2017.

However, in a letter dated in April 2017, the Veteran submitted a correspondence indicating his desire to again postpone his hearing.  

Subsequently, in May 2017, the undersigned Veterans Law Judge (VLJ) denied the Veteran's motion to postpone the hearing as good cause for failing to appear for the scheduled hearing was not demonstrated.  Whether good cause for establishing a new hearing date has been shown will be determined by the presiding member of the Board (VLJ) assigned to conduct the hearing.  See 38 C.F.R. § 20.702 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

Regarding the issues of entitlement to service connection for a bilateral knee disability, entitlement to a rating in excess of 50 percent for bilateral hearing loss and entitlement to a rating in excess of 10 percent for arthritis of the right hand, the Board notes that since the last statement of the case (SOC) for these issues that was issued in June 2011, additional evidence has been added to the claims file which includes VA treatment records dated as recently as March 2017.  Notably, the Veteran explicitly declined to waive initial AOJ consideration of this evidence in a September 2017 submission.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

As such, the Board has no recourse but to remand the case for initial consideration of the additional evidence.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  
2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




